                                                                Case 2:20-cv-02210-JCM-BNW Document 19
                                                                                                    18 Filed 06/15/21
                                                                                                             06/07/21 Page 1 of 2



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 GRAND MONTECITO PARKWAY
                                                                SUITE 200
                                                            5   LAS VEGAS, NEVADA 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8                                 UNITED STATES DISTRICT COURT

                                                            9                                   FOR THE DISTRICT OF NEVADA
                                                           10
                                                                 DENISE MILANI a/k/a DENISE TRLICA,
                                                           11                                                         Case No. 2:20-cv-02210-JCM-BNW
                                                                 JENNIFER ARCHULETA, KATARINA
                                                           12    VAN DERHAM, LUCY PINDER, MONICA
ALVERSON TAYLOR & SANDERS




                                                                 LEIGH, and URSULA YVONNE SANCHEZ
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 a/k/a URSULA MAYES,
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                       Plaintiffs,                    NOTICE OF SETTLEMENT
                                       (702) 384-7000




                                                                                                                      BETWEEN PLAINTIFF, DENISE
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                                 vs.                                  MILANI a/k/a DENISE TRLICA AND
                                                           16                                                         DEFENDANTS

                                                           17    BRAVNZEPH, LLC d/b/a BIKINI BAY BAR;
                                                                 and BIKINI BAY BAR LLC d/b/a BIKINI
                                                           18
                                                                 BAY BAR,
                                                           19
                                                                                       Defendants.
                                                           20

                                                           21          NOTICE IS HEREBY GIVEN that the claims and disputes between Plaintiff, DENISE
                                                           22
                                                                MILANI a/k/a DENISE TRLICA, and Defendants, BRAVNZEPH, LLC d/b/a BIKINI BAY
                                                           23
                                                                BAR and BIKINI BAY BAR LLC d/b/a BIKINI BAY BAR have been settled. Plaintiff and
                                                           24
                                                                Defendants anticipate filing a Stipulation for Dismissal of all remaining claims against
                                                           25

                                                           26   Defendants, with prejudice, within 60 days. This will allow time for the settlement to be

                                                           27   finalized. Plaintiff provides this Notice as a courtesy to the Court to let the Court know that this

                                                           28
                                                                                                                 1                            KRB/26990
                                                                Case 2:20-cv-02210-JCM-BNW Document 19
                                                                                                    18 Filed 06/15/21
                                                                                                             06/07/21 Page 2 of 2



                                                            1   matter has been settled and the Parties expect to file a Stipulation for Dismissal with the Court in
                                                            2   the near future.
                                                            3
                                                                       DATED this 7th day of June, 2021.
                                                            4
                                                                                                                     ALVERSON TAYLOR & SANDERS
                                                            5
                                                                                                                     /s/ David M. Sexton_______________.
                                                            6                                                        KURT R. BONDS, ESQ.
                                                            7                                                        Nevada Bar No. 6228
                                                                                                                     DAVID M. SEXTON, ESQ.
                                                            8                                                        Nevada Bar No. 14951
                                                                                                                     6605 GRAND MONTECITO PARKWAY
                                                            9                                                        SUITE 200
                                                                                                                     LAS VEGAS, NEVADA 89149
                                                           10
                                                                                                                     (702) 384-7000
                                                           11                                                        efile@alversontaylor.com
                                                                                                                     Attorneys for Plaintiffs
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                                                      Order
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                      Based on the parties' notice of settlement (ECF No. 18), IT IS ORDERED that by
                                 LAS VEGAS, NEVADA 89149




                                                           14   8/6/2021 the parties must file either dismissal documents or a joint status report
                                                                concerning the status of settlement.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                                                                     IT IS SO ORDERED
                                                           16
                                                                                                                     DATED: 1:05 pm, June 15, 2021
                                                           17

                                                           18

                                                           19                                                        BRENDA WEKSLER
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                 2                            KRB/26990
